Citation Nr: 1123907	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines VA Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility on October 7, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friends


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 determination of the Bay Pines VA Healthcare System.  The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In October 2008, at the time of the private treatment rendered in this claim, the Veteran was service-connected for diabetes mellitus type II, a chronic duodenal ulcer, peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus type II, and residuals of a right ring finger injury. 

2.  On October 7, 2008, the Veteran received emergency medical services at Florida Hospital-Heartland's emergency department. 

3.   The Veteran's evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

4.  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

5.  The claim for payment or reimbursement does not include a request for expenses related to medical care beyond the initial emergency evaluation and treatment. 

6.  The Veteran received VA medical services during the 24-month period preceding the furnishing of emergency treatment.

7. The Veteran is shown to be financially liable to the provider(s) of emergency treatment for the services he received on October 7, 2008.

8.  The Veteran is not shown to have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

9.  The condition for which the emergency treatment was furnished is not shown to have been caused by an accident or work-related injury.

10.  The Veteran does not have a total disability, permanent in nature, resulting from a service-connected disability; the condition for which the emergency treatment was furnished is not service connected, has not been held to be aggravating a service-connected disability, and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. § Chapter 31.


CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized medical expenses incurred during treatment at a private medical facility on October 7, 2008, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.54, 17.120-132, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants reimbursement of unauthorized medical expenses the Veteran incurred at Florida Hospital-Heartland on October 7, 2008 and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations, to include requesting records from the Bay Pines VA Medical Center (VAMC), is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II.  Reimbursement of Medical Expenses

The Veteran is seeking entitlement to payment or reimbursement from VA concerning unauthorized medical expenses incurred during treatment at a private medical facility on October 7, 2008.

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  As there is no indication from the record, nor has the Veteran alleged, that he has a total disability or that his treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program,  he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

In this regard, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non VA facilities.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2010).


(CONTINUED NEXT PAGE)

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Specifically, the change of interest is that the word 'shall' in the first sentence, replaced the word 'may.'  This made the payment or reimbursement by VA of treatment non-discretionary, if a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term 'emergency treatment' was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency treatment continued, once the definition of 'emergency treatment' was met.  Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.

Under the revised version, 'emergency treatment' is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C). 

The United States Court of Appeals for Veterans Claims (the Court) recently held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 267 (2009).

Further, on February 1, 2010, shortly before the appellant's appeal was certified and transferred to the Board in March 2010, and clearly after the AOJ last considered the claim on the merits-the President signed into law the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111- 137, 123 Stat. 3495 (2010).  The new law removes and amends provisions in the prior version of 38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances. Id.  These provisions appear to have some potential retroactive application to claims filed before that date.  Id.

The AOJ has not yet considered the claim on appeal in the context of the new law.  Nor has the appellant had an opportunity to prosecute the claim in that context. Accordingly, in order to ensure the appellant full due process of law, and to avoid the possibility of prejudice, the Board will return the case to the AOJ for further development and readjudication.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


The Board initially notes that it need not determine whether § 1725 as revised, effective October 10, 2008, and February 1, 2010 is to be given retroactive effect.  An implementing regulation has yet to be finalized.  Regardless of whether the versions effective prior to October 10, 2008 and February 1, 2010, respectively, or the version effective since those dates is applied, the result is the same.  Indeed, for the reasons set forth below, the Veteran's appeal concerning payment or reimbursement under 38 U.S.C.A. § 1725 is granted. 

Records reflect that the Veteran presented to the Emergency Department of the Florida Hospital- Heartland at 7:15 pm.  He complained of pain located in the lumbosacral and paraspinal muscles that he described as "severe".  He reported radiation of pain to the buttocks, thigh, leg and foot.  He indicated that it was not a work related injury and stated that the cause of the injury was lifting.  

The Veteran reflected that he had paresthesia and numbness on the left side. A physical examination reflected moderate distress.  A back examination revealed a negative straight leg raise, tender paraspinal muscles on the right and left sides, muscle spasms of the right and left sides of moderate intensity and decreased range of motion.  An examination of his neck, abdomen, pulmonary system, extremities, skin and a psychiatric evaluation were all normal.  He was diagnosed with an acute lumbosacral strain.  It appears he was given 2 intramuscular injections.  He was discharged home in a stable and improved state and told to follow-up with his primary care physician in 2 days.  The Veteran was instructed to rest at home, not to lift or drive and to use both heat and ice.  He was prescribed acetaminophen-oxycodone to take every 6 hours. 

The Veteran indicated in his May 2009 substantive appeal that he had gone to the Emergency Room because his pain was so severe he could not wait until the next available appointment with his regular doctor.  He stated that he was effectively incapacitated and needed immediate attention.  He indicated that he is not a physician and is not trained to diagnose or triage his condition other than the extreme physical pain he was experiencing.  The Veteran stated that before he went to the Emergency Room he contacted the nearest VA clinic and was advised to go to the Emergency Room. 
 
There is no real dispute here that the Veteran satisfies the requirements set out at 38 C.F.R. § 17.002(a) and (d)-(i), outlined above.  The evidence of record clearly shows that the Veteran received emergency services in Florida Hospital-Heartland's hospital emergency department.  His claim for payment or reimbursement does not include a request for expenses related to medical care beyond the initial emergency evaluation and treatment, and information from the VAMC indicates that he received VA medical services during the 24-month period preceding the treatment here at issue.  He is shown to be financially liable for the cost of the treatment in question, and there is nothing in the record to indicate that he has coverage under private medical insurance or a 'health-plan contract,' as that term is defined in 38 C.F.R. § 17.1001(a). 

Further, the condition for which the emergency treatment was furnished is not shown to have been caused by an 'accident or work-related injury,' and the record shows that he is not eligible for reimbursement under 38 U.S.C. § 1728 because he does not have a total disability, permanent in nature, resulting from service-connected disability, and because the condition for which the emergency treatment was furnished is not service connected; has not been held to be aggravating a service-connected disability; and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.  See 38 C.F.R. § 17.120(a) (2010).

The real question here is whether the Veteran's treatment at Florida Hospital-Heartland was emergent, and whether a VA or other Federal facility/provider was feasibly available to provide the treatment.  The VAMC has determined that the Veteran is ineligible for payment or reimbursement on these two grounds.  The Board disagrees.

As noted previously, the law does not require that a veteran's treatment actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The implementing regulation specifically provides that this standard is considered to be met under circumstances where a condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Here, the Board finds that this standard has been met. The Board has considered the Veteran testimony at his October 2010 BVA hearing.  He testified that he had a strong pain before he went to the private medical facility for treatment.  See BVA Hearing Transcript (T.) at 5.  Such was clearly noted when he sought treatment.  Moreover, the Veteran testified that the closest VA facility to him is about 30 miles away from his house.  He noted that that particular clinic is not open at night.  See T. at 6.  The Veteran's friend testified that the next closest VA facility that would have been open is Bay Pines.  He reported that this was over 120 miles away from the Veteran's home.  See T. at 7.  The Veteran's friend testified that the Florida Hospital-Heartland was about 20 miles from the Veteran's house. See Id.  The Veteran testified that he had called the VA late in the afternoon around 4 o'clock and they had told him to go to the nearest hospital.  See T. at 9.   His wife added that she felt the trip to the VA facility would be too far.  See T. at 8.

The undersigned found the Veteran's personal testimony to be genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

The Board has considered an April 2009 opinion, completed by the Chief Medical Officer (CMO) of the VA facility.  The CMO considered whether the Veteran's treatment was emergent.  The opinion indicates that it appears the Veteran had some degree of back pain or strain.  However, the CMO noted that a prudent layperson would understand that this is a non-emergent condition and he could have tried over-the-counter medications, heating pad, etc.  

The Board points out, however, that the CMO's opinion is not supported by the underlying medical records.  As noted above, when the Veteran presented to the Emergency Department he reported pain of severe nature.  Moreover, as noted above, the law does not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint.  Rather, the Board has weighed the Veteran's credible testimony and contentions regarding his belief that his condition was of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health against those of the CMO.  Here, there is no dispute that Veteran is competent to report symptoms of severe pain and testify regarding the urgency of his condition, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The observations from the Veteran's friend and his, that the Veteran was in severe pain, and they felt it prudent to seek immediate medical attention, are also deemed competent and credible.  The Board attaches significant weight to the Veteran's contentions, and those of his friend and wife, regarding the urgency of his treatment.  The determination of whether treatment is emergent is one that is based on a prudent layperson who possesses an average knowledge of health and medicine.   

The Board finds that an emergent medical situation, as understood by a prudent lay person, existed when the Veteran decided to seek medical attention for his back.  When he presented himself to the Emergency Department he reported severe pain.  Moreover, a physical examination reflected moderate distress.  Furthermore, considering the credible testimony of the Veteran and his friends, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to life or health.

Finally, given the apparent emergent nature of the Veteran's condition, and the fact that he was at home in Frostproof, Florida-many miles away from the nearest VA facility with emergent medical services-when he experienced his symptoms, the Board is satisfied that the requirements of 38 C.F.R. § 17.002(c) have been met as well.  The appeal is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility on October 7, 2008, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


